Title: To James Madison from William Pinkney, 10 May 1816
From: Pinkney, William
To: Madison, James


        
          Sir.
          Baltimore. 10th May 1816.
        
        It has been mentioned to me as probable that the Gentleman who now holds the office of Marshall for the District of Columbia will on account of the State of his Health resign it, and that my Friend Mr. Tench Ringgold would in that Event wish to fill it. If this should be so I beg your Permission to second Mr. Ringgold’s wishes by an earnest recommendation of him. He has indeed the Honour of being so well known to you that it seems to be quite unnecessary that I should trouble you on the occasion; but you will I am sure excuse me if, induced by my Friendship for Mr. Ringgold; founded on much personal Knowledge of his Worth, I venture to assure you that he is in every Respect, in my sincere opinion, qualified for the office above mentioned, and that his appointment to it would give general Satisfaction. I have the Honour to be with the highest Respect and Attachment Sir. your most obedient Humble Servant
        
          Wm. Pinkney
        
      